Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This office action is in response to application 16/749,676 filed on 01/22/2020.    Claims 1-12 are pending in the application.

Specification
2.  Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.  Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 3 contains subject matter “a connector (4) having a first and a second power supply terminal (4a, 4b), configured to be connected to a recharging station” that was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention. In contrast the instant specification in [0014] describes “A connector 4 (which is also known as "charging inlet") is fixed to the electric vehicle in a known manner and is provided with a first and a second power supply pins 4a and 4b, which are operatively coupled to the battery pack 2 and to a power bus 6 (Dc-link), which powers the electrical load 10” (emphasis added). Thereby, the claim language teaches far away from the instant specification and one skilled in the art is not enable to make and/or use the invention.

Claim Rejections - 35 USC § 102
4.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.  Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greetham (U.S. Pub. No.: 20190288528).
As to claim 1 Greetham discloses a method of recharging an electric vehicle comprising a battery pack (Abstract; ¶¶ 2; 35-36; Fig.1) including a plurality of storage batteries having a same nominal charge voltage (as shown in Fig.1, a battery system 1 comprises storage devices/batteries 4, 5 having a same nominal/rated maximal charge voltage 410V - ¶¶ 35-36; 39; Fig.1), the battery pack being connectable to a recharging station adapted to provide a recharging voltage (the battery system 1 comprising storage devices/batteries 4, 5 (battery pack) is connected by terminals 2, 3 to a combined charging system that provides charging voltage 500 V and 1000 V - ¶¶ 3; 35-37; 40; Fig.1), the method comprising the steps of:
in a first recharging mode of the battery pack, in which the recharging voltage supplied by the recharging station is equal to said nominal charge voltage of the storage batteries, electrically connecting the storage batteries to the recharging station in parallel with each other, so as to recharge each storage battery with a recharging voltage equal to the nominal charge voltage (when the charge voltage is 400 V (nominal voltage), the switches 6, 7, 8 are set to the first configuration and the batteries 4, 5 are connected in parallel; as a result, the voltage across each battery 4, 5 is 400 V - ¶¶ 39; 75; Figs.1, 6); and
in a second recharging mode of the battery pack, in which the recharging voltage supplied by the recharging station is equal to sum of the nominal charge voltages of the plurality of storage batteries, electrically connecting the storage batteries in series to each other, so as to recharge the series of storage batteries with a recharging voltage equal to sum of the nominal charge voltages (when the charge voltage is 800 V, the switches 6, 7, 8 are set to the second configuration and the batteries 4, 5 are connected in series; as a result, the voltage across each battery 4, 5 is again 400 V (400 V + 400 V = 800 V) - ¶¶ 39; 75; Figs.1, 6).
6.  Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Namuduri et al. (U.S. Patent 10,369,896).
As to claim 1 Namuduri teaches a method of recharging an electric vehicle comprising a battery pack including a plurality of storage batteries having a same nominal charge voltage (Abstract; col.6, ll.50-57), the battery pack being connectable to a recharging station adapted to provide a recharging voltage (col.5, ll.6567; col.6, ll.1-12; col.9, ll.24-37; Fig.1), the method comprising the steps of:
in a first recharging mode of the battery pack, in which the recharging voltage supplied by the recharging station is equal to said nominal charge voltage of the storage batteries, electrically connecting the storage batteries to the recharging station in parallel with each other, so as to recharge each storage battery with a recharging voltage equal to the nominal charge voltage (in response to determining that the charging voltage of the charging station 14 is the low (nominal charging voltage) (e.g., 400 volts), the vehicle charging controller 20 is programmed to command the first low-loss switching device 51 and the second low-loss switching device S2 to be in the on-state and to command the third low-loss switching device S3 to be in the off-state, thereby electrically connecting the first rechargeable energy storage device 30 and the second rechargeable energy storage device 32 in parallel - col.7, ll.44-64; Figs.1-3); and
in a second recharging mode of the battery pack, in which the recharging voltage supplied by the recharging station is equal to sum of the nominal charge voltages of the plurality of storage batteries, electrically connecting the storage batteries in series to each other, so as to recharge the series of storage batteries with a recharging voltage equal to sum of the nominal charge voltages (with reference to FIGS. 2 and 4, the vehicle charging controller 20 is programmed to determine that the charging voltage of the charging station 14 is the high voltage (e.g., the second voltage, which may be 800 volts); the vehicle charging controller 20 is programmed to command the first low-loss switching device 51 and the second low-loss switching device S2 to be in the off-state and to command the third low-loss switching device S3 to be in the on-state, thereby electrically connecting the first rechargeable energy storage device 30 and the second rechargeable energy storage device 32 in series (400 V + 400 V = 800 V) in response to determining that the charging voltage of the charging station 14 is the second voltage (e.g., the second voltage, which may be 800 V - col.7, ll.65-67; col.8, ll.1-21; Figs.1-3).
7.  Claims 1, 3, 5-6 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kusumi et al. (U.S. Pub. No.: 20190070971).
8.  As to claims 1 and 3 Kusumi describes:
Claim 1 A method of recharging an electric vehicle comprising a battery pack including a plurality of storage batteries having a same nominal charge voltage, the battery pack being connectable to a recharging station adapted to provide a recharging voltage (the externally chargeable electrically powered vehicle adopts a configuration in which an electric power storage device including a plurality of electric power storage units is mounted – Abstract; ¶¶ 4, 9), the method comprising the steps of:
in a first recharging mode of the battery pack, in which the recharging voltage supplied by the recharging station is equal to said nominal charge voltage of the storage batteries, electrically connecting the storage batteries to the recharging station in parallel with each other, so as to recharge each storage battery with a recharging voltage equal to the nominal charge voltage (as shown in fig.4, in S104, the ECU 100 of the vehicle 1 compares the highest voltage Vmax of the charging station 2 to a predetermined reference voltage Vref (such as 500 V); in a case where the highest voltage Vmax is equal to or lower than the reference voltage Vref (YES in S104) (the recharging voltage supplied by the recharging station is equal to said nominal charge voltage of the storage batteries), the ECU 100 of the vehicle 1 switches the charging mode for the external charging to the high voltage charging mode connecting the battery 141 and the battery 142 in parallel, thus the high voltage charging mode is suitable for charging at a high voltage (approximately 400 V)  - ¶¶ 68-69; 77-78; Figs.1-2, 3A, 4); and
in a second recharging mode of the battery pack, in which the recharging voltage supplied by the recharging station is equal to sum of the nominal charge voltages of the plurality of storage batteries, electrically connecting the storage batteries in series to each other, so as to recharge the series of storage batteries with a recharging voltage equal to sum of the nominal charge voltages (in a case where the highest voltage Vmax is higher than the reference voltage Vref (NO in S104), the ECU 100 of the vehicle 1 maintains the ultra high voltage charging mode as the charging mode of the external charging (S105) by connecting the battery 141 and the battery 142 in series, and thus the ultra high voltage charging mode is suitable for charging at an ultra high voltage (approximately 800 V = 400V + 400V) - ¶¶ 70; 79; Figs.1-2, 3A, 4);
Claim 3 A power supply and recharging assembly for an electric vehicle (Abstract), comprising:
a battery pack  including a plurality of storage batteries (the externally chargeable electrically powered vehicle adopts a configuration in which an electric power storage device including a plurality of electric power storage units is mounted – ¶ 4)  having a nominal charge voltage (each of the batteries has a voltage of, for example, approximately 400 V - ¶ 66), the battery pack  being connectable to a recharging station adapted to provide a recharging voltage (the electric power 
a power bus including a positive voltage line and a negative voltage line (as shown in Figs.1-2, electric power lines PL1-PL2 - ¶¶ 45-49; Figs.1-2); and
a connector having a first and a second power supply terminal, configured to be connected to a recharging station that is adapted to supply said connector with a recharging voltage (as best understood, Fig.1 show an inlet/connector 11 having upper and lower horizontal lines (first and a second power supply terminal) that connected to positive power line PL1 and negative power line NL1 to supply charging voltage to electric power storage device 14 – ¶¶ 48-51; Fig.1);
the storage batteries of said plurality of storage batteries being coupled to the power bus, in a parallel electrical configuration, via first switching means (as shown in Fig.2, the storage batteries 141 and 142 are coupled to the power bus PL1-PL3-PL2,NL1-NL3-NL2 in parallel configuration via first switching means 153, 157, 151, 156 - ¶¶ 66-67; Fig.2);
the storage batteries and the power bus being further coupled to the connector via second switching means (as shown in Fig.2, the storage batteries 141, 142 and the power bus PL1-PL2,NL1-NL2 are further coupled to the inlet/connector 11 via second switching means 155, 152 - ¶¶ 66-67; Fig.2); and
the storage batteries being further coupled in series with each other via third switching means (as shown in Fig.2, the storage batteries 141, 142 are also coupled in series via third switching 154 - ¶¶ 66-67; Fig.2),
wherein, in a first recharging mode of the battery pack, in which the recharging voltage supplied by the recharging station is equal to said nominal charge voltage of the storage batteries, the first, the second and the third switching means are controllable to electrically connect said storage batteries in parallel with each other, so as to recharge each storage battery with a recharging voltage equal to the nominal charge voltage (as shown in fig.4, in S104, the ECU 100 of the vehicle 1 compares the highest voltage Vmax of the charging station 2 to a predetermined reference voltage Vref (such as 500 V); in a case where the highest voltage Vmax is equal to or lower than the reference voltage Vref (YES in S104) (the recharging voltage supplied by the recharging station is equal to said nominal charge voltage of the storage batteries), the ECU 100 of the vehicle 1 switches the charging mode for the external charging to the high voltage charging mode (S106) by connecting the battery 141 and the battery 142 in parallel, thus the high voltage charging mode is suitable for charging at a high voltage (nominal charge voltage) (approximately 400 V)  - ¶¶ 68-69; 77-78; Figs.1-2, 3A, 4); and
in a second recharging mode of the battery pack, in which the recharging voltage supplied by the recharging station is equal to the sum of the nominal charge voltages of the plurality of storage batteries, the first, the second and the third switching means are controllable to electrically connect the storage batteries in series with each other, so as to recharge the series of storage batteries with a recharging voltage equal to the sum of the nominal charge voltages (in a case where the highest voltage Vmax is higher than the reference voltage Vref (NO in S104), the ECU 100 of the vehicle 1 maintains the ultra high voltage connecting the battery 141 and the battery 142 in series, and thus the ultra high voltage charging mode is suitable for charging at an ultra high voltage (approximately 800 V = 400V + 400V) - ¶¶ 70; 79; Figs.1-2, 3A, 4).
9.  As to claims 4-8 and 11-12 Kusumi recites:
Clams 4, 7, 8 The power supply and recharging assembly according to claim 3, wherein said plurality of storage batteries includes a first and a second storage battery (141, 142 – Figs.2-3) having said nominal charge voltage (¶ 66; Figs.2-3) and each provided with a positive terminal (two upper dots marked by red arrows - Fig.2) and a negative terminal (two lower dots marked by red arrows - Fig.2); wherein said first switching means comprise: a first switch (153 – Figs.2-3) coupled between the positive terminal of the first storage battery (141 – Figs.2-3) and the positive voltage line (PL1 – Figs.2-3); a second switch (156 – Figs.2-3) connected between the negative terminal of the first storage battery (141 – Figs.2-3) and the negative voltage line (NL1 – Figs.2-3); a third switch (157 – Figs.2-3) coupled between the positive terminal  of the second storage battery (142 – Figs.2-3) and the positive voltage line (PL3 – Figs.2-3); and a fourth switch (156 – Figs.2-3) coupled between the negative terminal of the second storage battery (142 – Figs.2-3) and a negative voltage line (NL3 – Figs.2-3); wherein said second switching means comprise: a fifth switch (155 – Figs.2-3) coupled between the first power supply terminal and the positive terminal  of the first storage battery and also coupled to the positive voltage line  via said first switch; and a sixth switch (156 – Figs.2-3) coupled between the second power supply terminal and the negative terminal of the second storage battery and further coupled to the negative voltage line; and wherein said third switching means comprise a series switch (154 – Figs.2-3)coupled between the negative terminal  of the first storage battery and the positive terminal  in the first recharging mode of the battery pack, the first, the second, the third, the fourth, the fifth and the sixth switches are controllable in conduction and said series switch is controllable in interdiction, to recharge the first and second storage batteries with a recharging voltage equal 





    PNG
    media_image1.png
    577
    789
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    568
    459
    media_image2.png
    Greyscale

to the nominal charge voltage (¶¶ 68-69; 77-78; Figs.1-2, 3A, 4); and, in the second recharging mode of the battery pack, the first, the second, the third and the fourth switches are controllable in interdiction, while said fifth and sixth switches and said series switch are controllable in conducting, so as to recharge the series of storage batteries with a recharging voltage higher than the nominal charge voltage (¶¶ 70; 79; Figs.1-2, 3A, 4);
Claim 5 The power supply and recharging assembly according to claim 3, further comprising an electronic control unit (ECU 100 – Fig.1) operatively coupled to the first, the second and the third switching means, and configured to operate the first, the second and the third switching means to implement the first recharging mode and, alternatively, the second recharging mode of the battery pack (¶¶ 68-70; 77-79; Figs.1-2, 3A, 4);
Claim 6 The power supply and recharging assembly according to claim 5, wherein the electronic control unit (ECU 100 – Fig.1) is further configured to:
acquire a maximum value for the recharging voltage deliverable by the recharging
station (¶¶ 76-77; Figs.1-2, 3A, 4); implement the first battery pack recharging mode if the recharging voltage is lower than the sum of the nominal charge voltages of the plurality of storage batteries (¶¶ 68-69; 77-78; Figs.1-2, 3A, 4); and Implement the second battery pack recharging mode if the recharging voltage deliverable by the recharging station is equal to or greater than the sum of the nominal charge voltages of the plurality of storage batteries (¶¶ 70; 79; Figs.1-2, 3A, 4);
Claim 11 A battery-powered electric vehicle, including a power supply and
recharging assembly according to claim 1 (Abstract; ¶¶ 2-3; 35-37; 39-40; Fig.1);
Claim 12 The electric vehicle according to claim 11, further comprising an
electrical load electrically connected to the power supply and recharging assembly to receive a supply voltage from the battery pack (¶¶ 49; 54-55; Fig.1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kusumi.
As to claim 2 Kusumi describes the method according to claim 1, wherein the battery pack (2) includes a first and a second battery (141, 142 – Figs.2-3) having a same nominal charge voltage (¶ 66; Figs.2-3) and each provided with a positive terminal (two upper dots marked by red arrows - Fig.2) and a negative terminal (two lower dots marked by red arrows - Fig.2); the first storage battery having the positive terminal coupled to the first power supply terminal via a first power supply switch (upper contact of relay 13 - ¶¶ 49-51; 82 Figs.1-3); and the second storage battery having the negative terminal coupled to the power supply terminal via a second power supply switch (lower contact of relay 13 - ¶¶ 49-51; 82; Figs.1-3); and in which the negative terminal of the first storage battery is coupled to the positive terminal of the second storage battery via a series switch (relay 154 - ¶¶ 67-70; Figs.2-3), wherein electrically connecting the storage batteries in series comprises controlling the first and the second power supply switches  and said series switch in conduction (¶ 70; Fig.3B).
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.
- Ascertaining the differences between the prior art and the claims at issue.
- Resolving the level of ordinary skill in the pertinent art.
- Considering objective evidence present in the application indicating obviousness or nonobviousness.
With respect to claim 2 Kusumi does not explicitly describes the method, wherein number of positive terminals is more than two, and number of negative terminals is more than two. However, Kusumi teaches in [0004] that electric power storage device can include a plurality of electric power storage units (emphasis added). It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to modify Kusumi’s invention by employing more than two storage batteries to provide increased power needed by more powerful the electric vehicle, e.g., racing electric cars.
11.  Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kusumi in view of Greetham.
With respect to claims 9 and 10 Kusumi does not explicitly describes the power supply and recharging assembly, wherein said recharging voltage supplied by the recharging station is between 800V and 1000V.



Claim 9 The power supply and recharging assembly according to claim 3, wherein said recharging voltage supplied by the recharging station is between 800V and 1000V (¶¶ 39-40; 75-77; 83), said storage batteries being chosen so that the sum of the respective nominal charge voltages is equal to or less than said recharging voltage  (¶¶ 39; 75; 77);
Claim 10 The power supply and recharging assembly according to claim 9, wherein said plurality is two and the nominal charge voltage is 400V (¶¶ 39; 75; 77). 
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Greetham’s teaching regarding the power supply and recharging assembly, wherein said recharging voltage supplied by the recharging station is between 800V and 1000V to modify Kusumi’s invention by providing the power supply and recharging assembly that supports charging at even 1000 V (¶¶ 3, 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAUM LEVIN/          Primary Examiner, Art Unit 2851